United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAILING CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Leo Span, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-301
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2006 appellant filed a timely appeal from the August 15, 2006 decision
of the Office of Workers’ Compensation Programs, denying reconsideration of its August 19,
2005 decision denying appellant’s claim for a schedule award. Because appellant filed her
appeal more than a year after the last merit decision, pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board does not have jurisdiction over the merits of the claim. Therefore, the only
decision properly before the Board is the Office’s August 15, 2006 nonmerit decision denying
reconsideration.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a). On appeal, appellant argued that the Office did not properly
consider the medical evidence in the case.1
1

The Board notes that this appeal, along with the record provided by the Office, contains medical evidence that
was submitted subsequent to the Office’s August 15, 2006 decision. Pursuant to 20 C.F.R. § 501.2(c) the Board is
unable to consider this evidence, as it was not part of the record at the time the Office made its final determination.

FACTUAL HISTORY
On July 25, 2001 appellant, then a 32-year-old mail handler, filed a claim for traumatic
injury, Form CA-1, alleging that she sustained an injury to her right arm and elbow when she
was picking up and placing sacks into a container. The Office accepted her claim for right arm
and shoulder strain.
On June 21, 2005 appellant filed a request for a schedule award.2 She attached an
attending physician’s report, Form CA-20, from Dr. Jean Simard, a Board-certified orthopedic
surgeon. In the April 27, 2005 report, Dr. Simard diagnosed right shoulder impingement and
reported that appellant had undergone arthroscopy and acromioplasty on her right shoulder on
October 5, 2004. He indicated that the effects of appellant’s injury were not expected to be
permanent, but stated that she was only allowed to lift 30 pounds on a continuous basis and
40 pounds intermittently.
On June 28, 2005 the Office requested a more detailed assessment of appellant’s
permanent impairment from Dr. Simard. In a report dated July 6, 2005, Dr. Simard stated that
appellant had done very well following her surgery and had reached maximum medical
improvement by April 26, 2005. He found that she had full strength and range of motion and no
atrophy in her right shoulder, though she did have pain with too much overhead lifting.
Dr. Simard stated that, according to the American Medical Association, Guides to the Evaluation
of Permanent Impairment, appellant had no permanent impairment in her right shoulder, though
she was under continuing work restrictions for overhead lifting.
On August 17, 2005 appellant’s record was referred to the Office medical adviser
Dr. Harry L. Collins, a Board-certified orthopedic surgeon, who found that appellant had no
permanent partial impairment of her right arm. Dr. Collins noted that Dr. Simard had found
maximum medical improvement as of April 26, 2005 and had pointed to no objective evidence
of impairment.
By decision dated August 19, 2005, the Office denied appellant’s request for a schedule
award on the grounds that the medical evidence provided by her treating physician established
that she did not have a permanent impairment of her right arm.
On August 2, 2006 appellant requested reconsideration of the Office’s decision on the
basis of a July 31, 2006 medical examination. She stated that Dr. Simard had requested
“necessary documents to resubmit the updated information” and asked that the Office give him
time to submit this information. Appellant attached a duty status report, Form CA-17, prepared
by Dr. Simard on July 31, 2006, which renewed appellant’s working restrictions of 30 pounds of
lifting on a continuous basis and 40 pounds on an intermittent basis.
By nonmerit decision dated August 15, 2006, the Office declined to conduct a merit
review of its August 19, 2005 decision. It found that a reconsideration of the case was not
warranted based on the evidence that appellant had submitted. The Office found that the duty
2

Appellant previously filed a claim for a schedule award for her right arm on April 30, 2002. The claim was
denied on October 3, 2002 and reconsideration of the decision was denied on June 23, 2003.

2

status report from Dr. Simard was irrelevant because it did not indicate whether appellant had a
permanent partial impairment. It also found that the request to give Dr. Simard more time to
submit additional information was not sufficient to reopen the case for review. The Office noted
that appellant had not argued that the previous decision contained an error of fact or law.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.3 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that either: (i) shows that
the Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant
legal argument not previously considered by the Office; or (iii) constitutes relevant and pertinent
new evidence not previously considered by the Office.4 Section 10.608(b) provides that, when
an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.5
ANALYSIS
The Office denied appellant’s claim for a schedule award for her right arm on August 19,
2005 on the grounds that the medical evidence established that she had no permanent impairment
of her right arm. The Board finds that appellant’s request for reconsideration met none of the
regulatory requirements for a review of the merits of this decision.
Appellant’s August 2, 2006 request for reconsideration did not allege that the Office
erroneously applied or interpreted a specific point of law and did not advance a relevant legal
argument not previously considered by the Office. She is thus not entitled to further review on
the merits of her case under the first two sections of 10.606(b)(2).6 Though appellant stated that
new medical evidence formed the basis for reconsideration, the report she submitted with her
request was irrelevant: Dr. Simard’s July 31, 2006 report did not indicate a change in her
condition or discuss whether she had a permanent partial impairment of her right arm. In her
request for reconsideration, appellant asked that the Office provide Dr. Simard time to submit
additional information. The Board finds that the Office is not required to hold a record open for
evidence and cannot make a determination about whether to reopen a case for review based on
the evidence that is not before it. As there was no relevant and pertinent new evidence for the
Office to consider, appellant was not entitled to review under the third section of 10.606(b)(2).7

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

Id. at § 10.606(b)(2)(i) and (ii).

7

Id. at § 10.606(b)(2)(iii).

3

Because appellant did not meet any of the statutory requirements for a review of the
merits of her claim, the Office properly denied her August 2, 2006 request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 15, 2006 is affirmed.
Issued: April 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

